t c summary opinion united_states tax_court robert l tovar petitioner v commissioner of internal revenue respondent docket no 19073-02s filed date robert l tovar pro_se laura a mckenna for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the sole issue for decision is whether a payment of dollar_figure by petitioner to his former wife during constitutes alimony deductible under sec_215 that issue is resolved by whether the dollar_figure payment satisfies the definition of alimony_or_separate_maintenance_payment under sec_71 some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner was a legal resident of cordova tennessee petitioner was formerly married to cynthia lima from date until their divorce on date there were no children of the marriage during their marriage petitioner and ms lima were residents of the state of florida they were married in the state of florida their matrimonial domicile was in the state of florida and their divorce was rendered by a florida state court at the time of their divorce petitioner and ms lima entered into a mediated settlement agreement the agreement dated date that agreement was incorporated into the divorce decree entitled final judgment dissolving of marriage the divorce decree another adjustment in the notice_of_deficiency a decrease in itemized_deductions is computational and will be resolved by the court's holding on the principal issue the agreement essentially dealt with a division of property between petitioner and ms lima there were provisions with respect to past debts and obligations designation of the marital home to petitioner a division of their personal belongings etc paragraph of the agreement provided waiver of alimony each party waives the right to receive alimony or spousal support from the other party paragraph stated this agreement is and shall be deemed to be a florida agreement and shall be governed and construed in all respects by and in accordance with the laws of the state of florida finally the agreement provided agreement in evidence avoidance of merger the parties contemplate the dissolution of their marriage this agreement is intended to be a full settlement of all matters in any dissolution of marriage action and if accepted by the court shall be incorporated by reference in the judgment that may be rendered however notwithstanding future incorporation in the judgment this agreement shall not be merged in the judgment but shall survive the judgment and shall be binding on the parties for all time during his marriage including the year of the divorce petitioner was employed as an inventory manager for a national retailer best buy inc best buy he commenced his employment with best buy in at the time of trial petitioner was still an employee of best buy as an employee of best buy petitioner earned stock_options that entitled him to purchase stock in best buy at a set price of dollar_figure per share regardless of the current market price of the stock in the agreement it was recognized that ms lima was entitled to one-half of these options including one-half of the proceeds from some of the options petitioner had exercised a few months earlier during and as to which petitioner had elected to take cash in lieu of stock after the agreement was executed petitioner exercised additional options and remitted the net entire proceeds from both transactions to ms lima even though he was required to remit only one-half to her for our purposes here the stock purchased in both transactions cost dollar_figure at dollar_figure per share and the gross_proceeds from sale of the stock were dollar_figure resulting in a gain and net_proceeds of dollar_figure all of which petitioner paid to ms lima on his federal_income_tax return for petitioner claimed an alimony deduction of dollar_figure in the notice_of_deficiency respondent disallowed the deduction and made no other adjustments except for the computational adjustments on the itemized_deductions the sole issue is whether petitioner is entitled to a dollar_figure deduction for alimony under sec_215 the court decides this case without regard to the burden_of_proof under sec_7491 since the facts are not in dispute and the issue is a question of law sec_215 provides generally that alimony payments are deductible by the payor spouse under sec_215 alimony means any alimony as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 under sec_71 the term alimony_or_separate_maintenance_payment is defined in sec_71 as any payment in cash meeting the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse petitioner's deduction for alimony is allowable only if the four criteria of sec_71 are met jaffe v commissioner tcmemo_1999_196 the court first notes that in the agreement ms lima was recognized as owner of one-half of all unexercised stock_options of her husband petitioner and additionally a substantial portion of stock_options petitioner had exercised prior to the divorce on this record the court is satisfied that a portion of the dollar_figure gain from the exercise of the options included the options owned by ms lima that portion of the distribution to her therefore was not alimony but was simply an accounting a payment or a distribution to petitioner of property she already owned with respect to the remainder of the dollar_figure respondent's position is that it is not alimony under sec_71 sec_71 requires as a condition to qualify as alimony that the obligation to pay terminate upon the death of the former spouse if the payer is liable for even one otherwise qualifying payment after the recipient's death none of the related payments required before death will be alimony sec_1_71-1t q a-13 temporary income_tax regs fed reg date whether such obligation exists may be determined by the terms of the applicable instrument or if the instrument is silent on the matter by looking to state law 309_us_78 gilbert v the court recognizes that because in the agreement the parties expressly waived the right to alimony it is plausible to conclude that the transfer or payment of the remainder of the net_proceeds from exercise of the stock_options to ms lima was voluntary and perhaps a gift and therefore not deductible respondent however did not make such a contention and since the parties framed the issue as alimony the court decides the case on that basis commissioner tcmemo_2003_92 affd sub nom 94_fedappx_126 3d cir kean v commissioner tcmemo_2003_163 the court agrees with respondent that the payment at issue is not alimony under sec_71 because under the terms of the agreement and under florida law petitioner's obligation to make the payment would have continued if ms lima had died prior to payment of the stock_option proceeds in canakaris v canakaris so 2d fla the florida supreme court stated although the award of lump sum alimony is not dependent upon a finding of a prior vested right there does arise upon the entry of a final judgment of a lump sum award a vested right which is neither terminable upon a spouse's remarriage or death nor subject_to modification it may consist of real or personal_property or may be a monetary award payable in installments jurisdiction may be expressly retained however to terminate lump sum alimony installment payments upon a spouse's remarriage or death when the parties agree to such a provision in a property settlement agreement further jurisdiction may be retained to enter periodic alimony if found necessary after such termination of lump sum alimony installment payments not only did the agreement and the divorce decree fail to provide that petitioner's obligation for payment of the stock_option proceeds would terminate upon the prior death of ms lima there were also no reservations that would have allowed the parties thereafter to incorporate such a condition upon petitioner's liability moreover the agreement specifically states that each party waived the right to alimony petitioner argues that the dollar_figure was included as income on his income_tax return and therefore if he was required to report the stock_option proceeds as income he should be entitled to an alimony deduction the court rejects that argument for two reasons first a payment as alimony qualifies as a deduction only if it meets the criteria of sec_71 as discussed earlier petitioner's payments to ms lima failed to satisfy sec_71 secondly in arguing that he included the stock_option proceeds as income on his income_tax return petitioner implies that he paid taxes on that income and therefore is entitled to a deduction for payment of that income to ms lima that argument fails because petitioner did not pay income taxes on the sales proceeds of the stock_options as he infers the option proceeds are not identified by the issuance of any information returns filed by the payor and moreover petitioner did not compute a tax on the option proceeds he received petitioner's return includes a schedule d capital_gains_and_losses on which he reported a short-term_capital_gain transaction on part i of the schedule he listed the best buy options listed a gross_sales price of dollar_figure a cost_basis of dollar_figure and a zero gain_or_loss petitioner therefore paid no income_tax on this transaction contrary to his argument the court therefore rejects petitioner's argument that he should be allowed a deduction for payment of an amount he reported as income respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent as noted earlier petitioner's basis in the stock_options was dollar_figure and theoretically that amount should have been listed on schedule d as the cost or other basis which would have resulted in a gain of dollar_figure respondent made no adjustments in the notice_of_deficiency to reflect such a gain presumably in deference to the terms of the agreement between petitioner and his former spouse which provides that each party was responsible for income taxes on their respective returns petitioner's former wife did not testify at trial her income_tax return was not offered in evidence and counsel for respondent did not indicate to the court how the former spouse treated the stock_option proceeds on her return since the proceeds were all distributed to the former wife the tax if any on those proceeds rested with her sec_1041
